NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 




                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted September 20, 2017* 
                               Decided September 21, 2017 
                                              
                                          Before 
 
                             MICHAEL S. KANNE, Circuit Judge 
                              
                             ILANA DIAMOND ROVNER, Circuit Judge 
                                   
                             DAVID F. HAMILTON, Circuit Judge 
                              
 
No. 17‐1263 
 
TONY C. FRANKLIN,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Eastern District of 
                                                   Wisconsin. 
      v.                                            
                                                   No. 14‐CV‐1188 
WILLIAM WARMINGTON and CITY OF                      
RACINE,                                            William E. Duffin, 
      Defendants‐Appellees.                        Magistrate Judge. 
                                             
                                        O R D E R 
       
      Tony Franklin brought this action under 42 U.S.C. § 1983 against the City of 
Racine and a former Racine police officer, who, he asserts, violated his Fourth 
Amendment rights by forcibly removing him from a vehicle. The district court granted 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).  
No. 17‐1263                                                                        Page 2 
 
the defendants summary judgment based on their statute‐of‐limitations defense. 
Franklin, the court explained, filed the lawsuit more than one year after the statute of 
limitations had passed, and the defendants were not equitably estopped from asserting 
this defense. On appeal Franklin asks us to adopt a new approach for applying 
equitable estoppel. We affirm.    
        
       As Franklin recounts, he was a passenger in a van driven by Michelle 
Warmington in May 2007 when they were pulled over by William Warmington, a 
Racine police officer—and her husband. Upset that Franklin was with his wife, William 
Warmington grabbed him from the van and slammed him onto the cement, causing 
injuries to his hands, chest, and face. Warmington then asked Franklin why he was with 
his wife and threatened to kill him. Other officers arrived at the scene and eventually 
allowed Franklin to leave. Warmington contests only two details of this account; he says 
that he merely “directed” Franklin to the ground after pulling him out of the van and 
that he never threatened him. The two men had no further interactions. 
        
       Franklin later heard from others that Warmington had threatened to kill him “for 
messing with his wife.” Roughly three months after the confrontation, Franklin wrote to 
the Racine Police Department about the traffic stop and reported a death threat from 
Warmington that a friend had conveyed to him. The police department informed 
Franklin several months later that it had investigated the matter and that “appropriate 
corrective action [had] been taken.”  
        
       In 2014 Franklin sued Warmington and the City of Racine, asserting that 
Warmington unlawfully seized him during the 2007 traffic stop. Franklin explained that 
he delayed bringing this suit because he recently had learned that Warmington moved 
out of state (Warmington joined a police department in Florida in 2009) and only at this 
point did he “feel comfortable” enough to sue him.  
        
       The district court granted the defendants’ motion for summary judgment, 
determining that Franklin’s claim was barred by Wisconsin’s six‐year statute of 
limitations for personal‐injury claims. See WIS. STAT. § 893.53; Wudtke v. Davel, 128 F.3d 
1057, 1061 (7th Cir. 1997). The court rejected Franklin’s contention that the defendants 
should be equitably estopped from asserting a statute‐of‐limitations defense based on 
Warmington’s post‐incident threats; in the court’s view, no reasonable factfinder could 
conclude that Warmington’s threats, which Franklin heard secondhand, constituted 
active steps to prevent him from timely filing this lawsuit within the requisite six years 
No. 17‐1263                                                                           Page 3 
 
(by May 2013). Notwithstanding such threats, the court emphasized that Franklin 
(1) did in fact complain to the police as early as August 2007 about Warmington’s 
conduct, (2) had no further interactions with Warmington after the incident, and 
(3) provided no reason for waiting until after the statute of limitations had passed to 
look into Warmington’s whereabouts. 
         
        Franklin challenges the district court’s approach for applying equitable estoppel 
and urges us instead to adopt what he calls a “subjective test.” Under this subjective 
test, according to Franklin, the sole inquiry should be the sincerity of a plaintiff’s belief 
that a defendant took “active steps” to prevent or delay the filing of a lawsuit. Here, 
Franklin insists, Warmington’s threats deterred him from timely filing suit and 
therefore equitable estoppel must apply. He also points to the phrase, “equitable tolling 
is subjective,” that a district court had used in an unpublished order addressing the 
timeliness of a prisoner’s post‐conviction motion under 28 U.S.C. § 2255. See Johnson v. 
United States, No. 10‐CV‐341, 2010 WL 2490694, at *3 (E.D. Wis. June 17, 2010). 
         
        Our case law has been consistent: applying equitable estoppel requires that a 
plaintiff’s reliance on a defendant’s conduct be “both actual and reasonable.” Rager v. 
Dade Behring, Inc., 210 F.3d 776, 779 (7th Cir. 2000) (citing cases); see also Matamoros v. 
Grams, 706 F.3d 783, 793 (7th Cir. 2013). The district court here appropriately 
determined that no reasonable factfinder could conclude that Franklin acted justifiably 
based on dated death threats that he had learned of only secondhand. As the district 
court observed, nothing stopped Franklin from inquiring about Warmington’s status 
before the statute of limitations had passed. Moreover no reasonable factfinder could 
conclude that Franklin actually relied on Warmington’s threats because he filed a 
complaint with the police department regarding one of these threats and the traffic stop 
about three months after it occurred.  
         
        Further Johnson does not support Franklin’s position. That case concerns the 
doctrine of equitable tolling, which applies “when a litigant has pursued his rights 
diligently but some extraordinary circumstance prevents him from bringing a timely 
action.” Lozano v. Montoya Alvarez, 134 S. Ct. 1224, 1231–32 (2014). Equitable estoppel, by 
contrast, “comes into play if the defendant takes active steps to prevent the plaintiff 
from suing in time.” Clarke v. United States, 703 F.3d 1098, 1101 (7th Cir. 2013) (internal 
quotation marks and citation omitted). In Johnson, the court analyzed whether equitable 
tolling applied to a prisoner’s § 2255 motion and explained that this doctrine involves 
“subjective standards such as whether the prisoner has ‘diligently followed up.’” 
No. 17‐1263                                                                            Page 4 
 
Johnson, 2010 WL 2490694, at *3. The court elsewhere remarked, in a phrase highlighted 
by Franklin, that “equitable tolling is subjective.” Id. But the district court’s allusions to 
the subjective nature of equitable tolling in no way undercut the requirement that a 
plaintiff requesting equitable tolling have acted in an objectively reasonable manner 
when protecting the right to file a claim. See Shropshear v. Corp. Counsel of City of Chi., 
275 F.3d 593, 595 (7th Cir. 2001) (citing cases). We decline the invitation to overturn our 
precedent.  
        
                                                                                  AFFIRMED.